DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
2.	The prior art documents submitted by applicant in the Information Disclosure Statement filed on 10/12/21, have all been considered and made of record (note the attached copy of form PTO-1449).

Drawings
3.	The drawings, filed on 10/06/21, are accepted.

Specification
4.	Claim 15 is objected to because of the following informalities:  
	Line 6 of claim 15 recites “the splice splice sleeve”. It should be “the splice sleeve”. Appropriate correction is required.
Applicants’ cooperation is requested in correcting any other errors of which applicants may become aware in the specification.



Double Patenting

5.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/forms/. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
6.	Claims 1-24 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 and 21 of U.S. Patent No. 11163128 B2.  
Although the claims at issue are not identical, they are not patentably distinct from each other because they essentially recite the same structure of an enclosure for spliced cables to protect the spliced cables from outdoor weather.
Specifically, regarding claim 1, see claim 1 of U.S. Patent 11163128 B2.
Regarding claim 2, see claim 2 of U.S. Patent 11163128 B2.
Regarding claim 3, see claim 21 of U.S. Patent 11163128 B2.
Regarding claim 4, see claim 3 of U.S. Patent 11163128 B2.
Regarding claim 5, see claim 4 of U.S. Patent 11163128 B2.
Regarding claim 6, see claim 5 of U.S. Patent 11163128 B2.
Regarding claim 7, see claim 6 of U.S. Patent 11163128 B2.
Regarding claim 8, see claim 7 of U.S. Patent 11163128 B2.
Regarding claim 9, see claim 8 of U.S. Patent 11163128 B2.
Regarding claim 10, see claim 9 of U.S. Patent 11163128 B2.
Regarding claim 11, see claim 10 of U.S. Patent 11163128 B2.
Regarding claim 12, see claim 11 of U.S. Patent 11163128 B2.
Regarding claim 13, see claim 12 of U.S. Patent 11163128 B2.
Regarding claim 14, see claim 13 of U.S. Patent 11163128 B2.
Regarding claim 15, see claim 1 of U.S. Patent 11163128 B2.
Regarding claim 16, see claim 1 of U.S. Patent 11163128 B2.
Regarding claim 17, see claims 1 and 4 of U.S. Patent 11163128 B2.
Regarding claim 18, see claim 21 of U.S. Patent 11163128 B2.
Regarding claim 19, see claim 3 of U.S. Patent 11163128 B2.
Regarding claims 20-21, see claim 9 of U.S. Patent 11163128 B2.
Regarding claim 22, see claim 11 of U.S. Patent 11163128 B2.
Regarding claim 23, see claim 12 of U.S. Patent 11163128 B2.
Regarding claim 24, see claim 13 of U.S. Patent 11163128 B2.
The claims are therefore not patentably distinct.

Conclusion
7.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Wells et al. (US 9709765 B2) disclose a bladed chassis system.
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jennifer Doan whose telephone number is (571) 272-2346. The examiner can normally be reached on Monday to Friday from 7:00am to 3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Hollweg can be reached on 571-270-1739. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JENNIFER DOAN/Primary Examiner, Art Unit 2883